Citation Nr: 0934039	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for gastroesophageal reflux disease (GERD), status post 
Nissen fundoplication with hiatal hernia.

2. Entitlement to an initial rating in excess of 20 percent 
for Scheuermann's disease with mid thoracic anterior wedging 
of T10, T11 and T12.




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1997 to December 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Seattle, Washington.  The Veteran has since relocated 
and his claims are now being addressed by the RO in 
Cleveland, Ohio.

The October 2004 rating decision granted service connection 
for gastroesophageal reflux disease, status post Nissen 
fundoplication with hiatal hernia, assigning a 10 percent 
rating, and granted service connection for Scheuermann's 
disease with mid thoracic anterior wedging of T10, T11 and 
T12, assigning a 10 percent rating.  Thereafter, a June 2008 
supplemental statement of the case (SSOC) increased the 
initial rating for GERD to 30 percent and the initial rating 
for Scheuermann's disease to 20 percent.  Since the RO did 
not assign the maximum disability ratings possible, the 
appeal for a higher evaluations remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Veteran requested a hearing before the Board in his April 
2005 VA Form 9. The RO scheduled a Travel Board hearing for 
July 22, 2009, but the Veteran failed to appear.  He has not 
provided an explanation for his failure to appear or 
requested a new hearing.  As such, the Board may proceed with 
appellate review.


FINDINGS OF FACT

1. The Veteran's service-connected GERD is manifested by 
nausea, esophageal distress, pyrosis and regurgitation, 
accompanied by substernal pain.

2. The Veteran's service-connected Scheuermann's disease is 
manifested by mid thoracic anterior wedging of T10, T11 and 
T12, status post lower thoracic compression fractures, 
residual kyphotic deformity, thoracic spondylotic pain, 
painful motion, limitation of motion, no incapacitating 
episodes, and no objective evidence of neurological 
complications.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent 
for GERD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2008).

2. The criteria for an initial rating in excess of 20 percent 
for Scheuermann's disease are not met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims.  He was also told that it was 
ultimately his responsibility to support the claims with 
appropriate evidence.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the Veteran's claims were granted, 
disability ratings and effective dates assigned, in an 
October 2004 rating decision.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet. App. 419 (2006).  In any event, it is noted that the 
Veteran was given proper notice in a March 2006 letter and 
was given ample opportunity to respond.  Subsequently, the 
claims were readjudicated in a June 2008 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
September 2004 and May 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disabilities 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time if an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2008 examination reports are thorough and supported by VA 
treatment records.  The 2008 examination, in particular, 
includes a detailed review of medical records and relevant 
medical history, a comprehensive physical examination, and a 
review of a recent MRI study.  The Board finds that the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. GERD

The Veteran seeks a higher initial rating for his service-
connected GERD, status post Nissen fundoplication with hiatal 
hernia, currently evaluated as 30 percent disabling.  For the 
reasons that follow, the Board finds that a higher rating is 
not warranted.

As an initial matter, the Board notes that GERD is a 
condition that is not listed under any of the diagnostic 
codes.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the Veteran's 
GERD has been rated by analogy under Diagnostic Code (DC) 
7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.114.  

The Veteran's GERD was assigned a 10 percent rating under 
Diagnostic Code 7346 in the October 2004 rating decision.  
Subsequently, a June 2008 SSOC increased the initial 
evaluation of the service-connected disability to 30 percent.  

Under Diagnostic Code 7346, a 30 percent rating requires 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating requires symptoms of pain, vomiting, material 
weight loss and hematemesis (vomiting of blood) or melena 
(bloody stools) with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, DC 7346.  

The Veteran was afforded VA examinations in September 2004 
and May 2008 to determine the severity of his service-
connected disability.  It is noted that both examinations 
included a review of the claims file and a summary of the 
Veteran's relevant medical history.  In this regard, the 
Board finds these examinations, particularly the more recent 
May 2008 examination, to be comprehensive and sufficient for 
purposes of evaluating the current severity of the Veteran's 
disability.  

At the September 2004 examination, it was noted that the 
Veteran had undergone a laparoscopic Nissen fundoplication 
for GERD in May 1999.  Due to continued bleeding, he also 
underwent open procedure at that time, and since then, he had 
been having increased gas retention with the inability to 
belch.  The examiner noted that the Veteran experienced 
difficulty with swallowing and continued to experience 
symptoms of pyrosis despite using Zantec.  Abdominal 
examination revealed well-healed nontender scarring 
consistent with the May 1999 procedure.  The examiner gave 
the impression of status post Nissen fundoplication with 
continued symptomatology of pyrosis with symptoms indicating 
a tight fundoplication.  

X-rays of the chest taken in October 2004 revealed a moderate 
sized hiatal hernia as well as sutures at the level of the 
gastroesophageal junction.  

At the May 2008 examination, it was again noted that the 
Veteran had undergone a Nissen fundoplication in 1999, along 
with open procedure due to continued bleeding.  Since then, 
the Veteran had experienced bloating, the inability to belch 
and intermittent epigastric pain.  The Veteran reported a 
history of nausea, esophageal distress accompanied by 
substernal pain, pyrosis several times a week, and 
regurgitation of clear fluid several times a week.  He denied 
a history of trauma to the esophagus, esophageal neoplasm, 
vomiting, dysphagia, hematemesis or melena, and esophageal 
dilation.  On physical examination, there were no signs of 
anemia or significant weight loss or malnutrition.  The 
examiner diagnosed the Veteran with GERD, status post 
fundoplication with residuals of "gas bloat symptoms."  It 
was noted that this condition had significant effects on the 
Veteran's occupational activities, namely pain, resulting in 
increased absenteeism, as well as mild to moderate effects on 
his usual daily activities.  

Taking into account all of the relevant evidence of record, 
the Board finds that the criteria for an initial rating in 
excess of 30 percent are not met.  As previously noted, the 
next higher 60 percent rating requires symptoms of pain, 
vomiting, material weight loss and hematemesis (vomiting of 
blood) or melena (bloody stools) with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.  Here, the Veteran is 
not shown to have pain (other than substernal pain), 
vomiting, material weight loss, hematemesis, melena or 
anemia, nor is he shown to have a combination of symptoms 
productive of severe impairment of health.  His symptoms of 
nausea, esophageal distress, pyrosis and regurgitation, 
accompanied by substernal pain, indicate a disability level 
appropriately represented by his current 30 percent rating.  
A higher initial rating of 60 percent for GERD under 
Diagnostic Code 7346 is, therefore, not warranted.

The Board has considered the Veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for 
application because the evidence does not show that the 
Veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the Veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Accordingly, the Board 
concludes that an initial rating in excess of 30 percent for 
the Veteran's service-connected GERD is not warranted under 
any applicable Diagnostic Code.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 30 percent have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Thun v. Peake, 
22 Vet .App. 111, 115 (2008).  However, the Veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; has not necessitated 
frequent periods of hospitalization; and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that a higher 
initial rating for GERD is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b. Scheuermann's disease

The Veteran also seeks a higher initial rating for his 
service-connected Scheuermann's disease with mid thoracic 
anterior wedging of T10, T11 and T12, currently evaluated as 
20 percent disabling.  For the reasons set forth below, the 
Board finds that a higher rating is not warranted.

The Veteran's Scheuermann's disease was assigned a 10 percent 
rating under Diagnostic Code 5235 in the October 2004 rating 
decision.  Subsequently, a June 2008 SSOC increased the 
initial evaluation of the service-connected disability to 20 
percent.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  The 
criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The notes to the revised rating criteria for both 
cervical spine and low back disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235-5243 Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id. at Note (2); 
see also Plate V, 38 C.F.R. § 4.71a.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Id.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at 
Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).  

VA treatment notes reveal that the Veteran was seen in urgent 
care in September 2004 with complaints of back pain.  The 
Veteran reported a history of chronic back pain for several 
years after an X-ray machine fell against his back.  He was 
seen in the Spine Clinic at MAMC in 1999 and given a back 
brace.  Due to weight gain, the brace no longer fit.  The 
possibility of doing a fusion of T3-T10 and fixation with 
Harrington's rods was discussed but not done due to the 
Veteran's age.  An MRI showed 5 ruptures with wedging in the 
thoracic area.  Chronic mid to lower back pain with numbness 
and shooting pain down the posterior left leg to the heel was 
noted.  There had been no changes in bowel or bladder 
functioning, some intermittent impotence for 4 years, and no 
perianal numbness.  On examination of the spine, there was 
marked increase in thoracic curve.  The vertebrae was tender 
throughout the thoracic and lumbar areas, and there was 
marked tenderness over the left sacroiliac area and mild 
tenderness over the right sacroiliac area.  Straight-leg 
raising test was markedly positive on the left.  There was 
some paraspinous tension without palpable spasm in the left 
mid and lower back.  Deep tendon reflexes were 2+ in the 
bilateral upper extremities, 3+ in the bilateral knees, and 
2+ in the bilateral Achilles.  Gait was tandem.  The Veteran 
was given the assessment of chronic low back pain.  

The Veteran was afforded a VA examination in September 2004 
to assess the severity of his service-connected Scheuermann's 
disease.  On physical examination, the Veteran was found to 
have a slightly antalgic gait.  Curvature of the spine was 
abnormal, with a pronounced mid-thoracic kyphosis.  There was 
tenderness to percussion over the mid thoracic and lower 
lumbar areas.  The thoracolumbar range of motion was normal 
with flexion to 95 degrees, extension to 35 degrees, lateral 
bending of 40 degrees to the right and left, and rotation of 
35 degrees to the right and left.  The Veteran was able to 
anterior flex with alacrity and smoothness without facial 
grimacing and no change after five repetitions.  Neurologic 
examination of the lower extremities revealed intact deep 
tendon reflexes at L4 and S1 bilaterally, 1B clonus 
bilaterally, and no discernible sensory abnormalities to 5.07 
monofilament testing.  The examiner gave the impression of 
mid thoracic anterior wedging of T10, T11 and T12 with pain 
resulting in mild to moderate functional impairment. 

VA treatment records dated July 2006 to April 2007 reflect 
ongoing treatment for thoracic spine pain.  At a February 
2007 physical medicine rehabilitation consultation, the 
Veteran reported low back and left leg pain, and pain with 
increased activity, such as when bending, lifting, twisting 
and reaching.  He denied backward bending incontinence, 
erectile dysfunction and progressive weakness/numbness in the 
lower extremities.  X-rays from a September 2005 spine 
thoracic routine were reviewed.  The impression from these 
images was mild-moderate anterior wedging of what were 
probably the T9, T10 and T22 vertebral bodies with 
approximately 25 percent loss of height.  There was minimal 
anterior wedging of T12 and L1, resulting in a mild kyphosis 
centered at the thoracolumbar spine.  It was noted that these 
changes were stable when compared to a prior October 2004 
chest examination.  The Veteran was diagnosed with thoracic 
spondylosis/kyphosis status post service-connected T9/10 
compression fracture.  

An MRI study of the entire spine was conducted in March 2007.  
The impression was focal gibbus deformity in the lower 
thoracic spine with anterior wedging of T11.  It was noted 
that this did not have the appearance of a posttraumatic 
deformity.  The MRI report was further reviewed with the 
Veteran in April 2007.  The impression from the thoracic 
spine MRI was accentuation of the kyphosis at the 
thoracolumbar junction due to remote compression fractures.  
There was mild multilevel spondylosis in the lumbar spine 
resulting in no significant central spinal canal or neural 
foraminal stenosis.  The impression from the lumbar spine MRI 
was multiple superior endplate compression fracture from T10 
to T12 which resulted in accentuation of the kyphosis at the 
thoracolumbar junction, and no signal abnormality within the 
cord to suggest edema.  There was also mild spondylosis in 
the lumbar spine resulting in no significant canal or neural 
foramina stenosis.  Following a detailed review of the MRI 
study, the Veteran was given the impression of status post 
axial load injury to the spine with lower thoracic 
compression fractures with residual kyphotic deformity and 
thoracolumbar spondylotic pain impairing function.  There was 
no evidence of cauda equina syndrome, conus injury, 
progressive thoracolumbar myelopathy or radiculopathy.  

At the May 2008 VA examination, it was noted that the Veteran 
was initially injured in 1997 when an X-ray machine fell on 
top of him, causing a compression fracture at T11.  Physical 
examination of the spine revealed kyphosis, but no gibbus, 
list, lumbar flattening, lumbar lordosis, scoliosis or 
reverse lordosis.  Findings on detailed motor, sensory and 
reflex exams were normal.  There was no thoracolumbar spine 
ankylosis.  Range of motion of the thoracolumbar spine 
revealed flexion to 80 degrees with pain beginning at 70 
degrees, extension to 20 degrees with pain beginning at 20 
degrees, right and left lateral flexion to 30 degrees with 
pain beginning at 20 degrees, lateral rotation on the right 
to 20 degrees with pain beginning at 20 degrees, and lateral 
rotation on the left to 30 degrees with pain beginning at 20 
degrees.  Following the physical examination and review of 
the March 2007 MRI study, the examiner diagnosed the Veteran 
with status post lower thoracic compression fractures with 
residual kyphotic deformity and thoracic spondylotic pain.  
The problem associated with the diagnosis was Scheuermann's 
disease with mid thoracic wedging.  The examiner opined that 
the Veteran's disability had significant effects on his usual 
occupation, namely problems with lifting and carrying, and 
pain, and varying degrees of effects on his usual daily 
activities.  

Based on the relevant medical evidence of record, as 
summarized above, the Board concludes that the criteria for a 
rating in excess of 20 percent under the General Rating 
Formula for Disease and Injuries of the Spine are not met.  
The Veteran does not have forward flexion of the 
thoracolumbar spine 30 degrees or less, nor does he have 
favorable ankylosis of the entire thoracolumbar spine, as is 
required for a 40 percent evaluation.  Additionally, there is 
no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, as is required for a 50 percent 
evaluation, or unfavorable ankylosis of the entire spine, as 
is required for a 100 percent evaluation.  Accordingly, 
unless Diagnostic Code 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a higher rating under Diagnostic 
Codes 5235 to 5243 is not warranted.  

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted, 
while a 60 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  

In this case, the evidence of record does not demonstrate 
that there were the requisite number of such episodes as 
described by regulation so as to warrant a rating in excess 
of 40 percent under the formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, DC 5243.  In particular, the examiner at the May 2008 
examination noted that during the past 12 month period, there 
had been no incapacitating episodes for the thoracolumbar 
region.  Furthermore, while the VA treatment records show 
that the Veteran has been treated with various medications, 
there is no indication that he has been prescribed bed rest 
at any time.  

The Board has considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 
5003 for degenerative arthritis.  In certain circumstances, 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
there is no evidence that the Veteran's Scheuermann's disease 
with mid thoracic anterior wedging of T10, T11 and T12 is 
manifested by degenerative arthritis.  Moreover, Diagnostic 
Code 5003 does not provide for a rating greater than 20 
percent.  For these reasons, a higher rating is unavailable 
under Diagnostic Code 5003.  

The current Diagnostic Code 5235 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under 
these codes there would be forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, for a higher 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Furthermore, the Board finds no evidence of any neurologic 
manifestations so as to warrant a separate evaluation under a 
neurologic diagnostic code.  See 38 C.F.R. § 4.71a Note (1).  
Although the record reflects a past complaint of numbness and 
shooting pain down the posterior left leg to the heel, there 
have been no objective findings of any neurological 
complications.  Indeed, VA treatment records dated in April 
2007 specifically note that there was no evidence of cauda 
equina syndrome, conus injury, progressive thoracolumbar 
myelopathy or radiculopathy.  Therefore, a separate rating 
for chronic neurologic manifestations is not warranted.

In light of the Board's conclusion that the criteria for an 
initial rating in excess of 20 percent have not been met, the 
rule of Fenderson, supra, is not for application.

Finally, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, which would take the Veteran's case outside the 
norm, thus warranting an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

In light of the foregoing, the Board concludes that a higher 
initial rating for Scheuermann's disease with mid thoracic 
anterior wedging of T10, T11 and T12 is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

ORDER

Entitlement to an initial rating in excess of 30 percent for 
GERD, status post Nissen fundoplication with hiatal hernia, 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
Scheuermann's disease with mid thoracic anterior wedging of 
T10, T11 and T12 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


